NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT G. HUBBARD, Jr.,                         No.    14-35377

                  Plaintiff-Appellant,           D.C. No. 9:12-cv-00036-JCL

   v.
                                                 MEMORANDUM*
 JAY C. SHEFFIELD, Justice of the Peace;
 et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding**

                          Submitted September 27, 2016***

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Robert G. Hubbard, Jr., appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims arising from his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arrests. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Johnson v. Henderson, 314 F.3d 409, 413 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment on Hubbard’s state

law claims against defendants Bowe, Guches, Smith, and Rebo because Hubbard

did not establish that any of the exceptions to statutory immunity applied. See

Mont. Code Ann. § 2-9-305; Germann v. Stephens, 137 P.3d 545, 553-54 (Mont.

2006) (“[An] employee enjoys immunity from individual liability for the conduct

where the county acknowledges that the conduct arose out of the course and scope

of the employee’s official duties.”).

      The district court did not abuse its discretion in dismissing, as a sanction

under Federal Rule of Civil Procedure 37, Hubbard’s state law claims against

Lincoln County, and his 42 U.S.C. § 1983 fabrication of evidence claim against

defendants Guches and Smith, because Hubbard failed to comply with the district

court’s instructions and misrepresented his level of compliance with discovery

obligations. See Payne v. Exxon Corp., 121 F.3d 503, 507-08 (9th Cir. 1997)

(setting forth standard of review and discussing five factors that district courts

must weigh prior to dismissal under Rule 37).

      We reject as without merit Hubbard’s contentions that the local rule

                                           2                                    14-35377
prohibiting self-represented litigants from filing electronically violated his due

process and equal protection rights, and that the district court improperly granted

defendants’ motion in limine.

      AFFIRMED.




                                          3                                     14-35377